                      Case 1:18-cr-00879-SHS Document 247 Filed 08/31/20 Page 1 of 1




                                                                                                     MEMO ENDORSED


                                                              August 28, 2020

Via ECF
The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                                         United States v. Evelin Jimenez, 18 Cr. 879 (SHS)
                                                 Request for Permission to Travel

Honorable Judge Stein:

               We write this letter to respectfully request permission for Ms. Evelin Jimenez to travel to
Pennsylvania from September 5th – 7th, 2020 in order to celebrate her 11th wedding anniversary. She and her
husband would be staying at a home in East Stroudsburg, Pennsylvania. We have conferred both with the
AUSA and Ms. Jimenez’ US Pretrial Services Officer and neither has any objection to this request. We thank
the Court in advance for its consideration of this matter.

                                                              Respectfully,
                                                              s/Judith Vargas
                                                              Judith Vargas, Esq.

                                                                                            Application granted.

                                                                                            Dated: New York, New York
                                                                                                   August 31, 2020




                  NEW YORK                                                           PUERTO RICO SATELLITE
20 Vesey Street * Suite 400 * New York, NY 10007                             MCS Plaza * Suite 1200 * Ponce de Leon Avenue
     Tel: 212.668-0024 * Fax: 212.668.0060                                                San Juan, PR 00917
                                                         Judithvargas1@aol.com
